Here the evidence was uncontradicted — indeed, the defendant admitted — that he carried a .22 caliber handgun from his home to a prearranged, hostile confrontation with another in a public park. Based on the defendant’s probably dubious contention that his carrying of the weapon to the confrontation was, due to his fear for his safety, justified by necessity (the judge did charge the jury generally on the defense of necessity), the defendant argues that the jury might properly reason that necessity justified the defendant in carrying the weapon to the park but did not justify his prior possession of the weapon at home, with the result that the defendant could properly have been convicted of possession of a firearm at home without a firearm identification card or other license, if that offense, § 10(A), had been charged as a lesser included offense.
We know of no sound reason for concluding that the Legislature may not constitutionally require a jury to render a straight up guilty or not guilty verdict on an entire offense as charged, precluding consideration of possible lesser included offenses. The defendant suggests that this is a legislative interference in the role of the judiciary; but the same could be said of many rules of litigation procedure that are taken to be validly imposed by the Legislature and, in any event, the defendant cites no pertinent authority for his position.

Judgment affirmed.